[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 02-1042

                     ARTHUR D’AMARIO, III,

                     Plaintiff, Appellant,

                               v.

                  KENNETH D. COLLINS, ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O’Toole, Jr., U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Arthur D’Amario on brief pro se.
     Marvin C. Moos, Nathan M. Rymer and Smith, Rymer, Moore &
Moos, P.C. on brief for appellee Alan T. Robillard.
     John J. Cloherty, III, John J. Davis and Pierce, Davis &
Perritano, LLP on brief for appellees Kenneth D. Collins, George
Bussiere, Arthur Brillon and City of Attleboro.



                         August 8, 2002
            Per Curiam. Arthur D'Amario, III, appeals a district

court judgment that dismissed his complaint on the ground that

his current claims are barred by a release that settled a prior

lawsuit ("the Dufort lawsuit" or "the Dufort release") and/or

by Heck v. Humphrey, 512 U.S. 477 (1994).            We affirm.

            D'Amario contended that he was falsely arrested in

September     1998   on   a   fugitive   from    justice    warrant    and

subsequently     "falsely       imprisoned"     during      court-ordered

psychiatric evaluations in retaliation for his bringing of the

Dufort lawsuit.      He claims that both were "proceedings" that

"terminated in his favor" and that, contrary to the district

court's conclusion, these claims were not encompassed within
the Dufort release, but had been specifically reserved.               Even
if not barred by the Dufort release, however, these contentions

fail to state a claim upon which relief can be granted and,
thus, dismissal pursuant to Fed. R. Civ. P. 12(b)(6) was
warranted.

             The classification of fugitive from justice does not
constitute a substantive criminal offense and, thus, D'Amario's
characterization     of   the    resolution     of   this   status    as   a

"proceeding" which was resolved in his favor (because that
fugitive warrant was dismissed) is dubious.                 The fugitive
warrant was simply used to secure D'Amario's attendance at

court proceedings intended to determine whether D'Amario had
violated the Sellers' protective order. Rather than "terminate

in his favor," the fugitive warrant was presumably dismissed

when he, in fact, appeared.           Similarly, that D'Amario was

                                   -2-
determined to be competent, in terms of both ability to stand

trial on, and criminal responsibility for, charges of violating

the Sellers' protective order, is also hardly a termination in

his favor.       Moreover, the proceedings did not terminate in

D'Amario's favor; he was convicted of violating that protective

order and placed on probation.           From aught that appears,

D'Amario   was    validly   convicted   of   violating   the   Sellers'

protective order.      He, thus, suffered no injury as a result of

a conspiracy to retaliate against him for filing the Dufort

lawsuit.   See Haddle v. Garrison, 525 U.S. 121, 124-25 (1998)

(plaintiff must allege an injury by defendants in violation of

42 U.S.C. § 1985(2)).        D'Amario "does not state a cause of
action by merely adding a subjective assertion that the conduct
[which is constitutionally unobjectionable] was improperly

motivated."      Lyons v. Sullivan, 602 F.2d 7, 11 (1st Cir.) (per

curiam), cert. denied, 444 U.S. 876 (1979).

           D'Amario also alleged that the February 1999 search

of his apartment was conducted without probable cause.              He
argues that this claim is not barred by Heck because he is not

challenging      his   federal   felon-in-possession      conviction.

Assuming, dubitante, that this claim is not barred by Heck,

D'Amario nonetheless does not prevail.        He raised the issue of

probable cause in his criminal appeal.        We rejected that claim

then, concluding there was probable cause for the warrant,

United States v. D'Amario, 2 Fed. Appx. 25, 2001WL120055 (1st




                                 -3-
Cir. 2001) (unpublished per curiam), and D'Amario may not

relitigate it now.

          We have considered the rest of the arguments raised
by D'Amario in his appellate brief.   They have no merit and do

not warrant further mention.

          The motion for recusal is denied.

          The renewed motion for counsel is denied.

          Affirmed.




                               -4-